O’Brien, J. (concurring):
Where the relation of principal and agent is created- and exists, the presumption is that such relation continues as to goods and proceeds of sale; and to rebut such presumption, an agreement clear and expressive to the contrary is necessary. It will not do, therefore, to resort to ambiguous or doubtful phrases or language for the purpose of spelling out such an agreement. Talcing the contract in its entirety, the intent of the parties to continue, as to the proceeds of sale, the relation of principal and agent is reasonably free from doubt; and the contract cannot be construed into an agreement to establish, as to the proceeds, the relation of debtor and creditor. I, therefore, concur with Mr. Justice Williams for affirmance.